Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’s filed 6/17/19 and 3/3/20 have been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 10-11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maeda et al. (7,213,674 B2).
Maeda et al. shows the following:

2.    The vehicle shifter of claim 1, wherein the secondary function is one of a drive train control and an infotainment system control. (throttle is a drive train control)
4.    The vehicle shifter of claim 3, wherein the base further comprises: a gear selection display provided on the forward face. (the gear selection is displayed on 95)
5.    The vehicle shifter of claim 1, wherein the base comprises: a forward face; and a gear selection display provided on the forward face. (a portion of 95 faces forward and the gear selection indicators are at least partially on that face)
6.    The vehicle shifter of claim 1, wherein the base comprises: a forward face; and a drivetrain selection display provided on the forward face. (see claim 5)
10.    A vehicle shifter for selecting gears of a vehicle transmission, the vehicle shifter comprising: a base configured for mounting to a center floor console of a vehicle; a first rotary knob positioned on the base and rotatable about an axis; and a second rotary knob positioned on the base and below the first rotary knob and rotatable about the same axis as the first rotary knob, wherein rotation of the first rotary knob causes selection of the gears of the vehicle transmission, and rotation of the second rotary knob provides input for a secondary function, wherein the secondary function is one of a drive train control  (throttle) and an infotainment system control. (see claims 1 and 2)

I3. The vehicle shifter of claim 11, wherein the base further comprises: a drivetrain selection display provided on the forward face. (see claim 5)

Allowable Subject Matter
Claims 3, 7-9, 12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-20 are allowed.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing


  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission

on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658